Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct. 6, 2022 has been entered.
Status of Claims
Claims 1-5, 9-13 and 17-22 are pending, with claims 6-8, 14-16, 23 and 24 being canceled.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  in claim 1, line 20, it appears as though “at at each upright” should be –at each upright--; similarly in claim 9, line 21, it appears as though “at at each upright” should be –at each upright--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-5, 9-13 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 at line 11, the recitation “at each end thereof” is confusing in the context in that the element referred to by “thereof” is not clear (in this case, it could potentially refer to each end of the upright, or each respective upright, or the upper and lower links, or at the front and rear axle); in claim 1, line 20, the recitation “at at each upright of both of the front axle and the rear axle” is confusing in that it is not clear that the intended recitation is that both the front axle and rear axle comprise more than one upright or not. In claim 9, line 13 the recitation “at each end thereof” is confusing for the same reason as advanced with regard to this limitation in claim 1, and in claim 9, line 21, the recitation “at at each upright of both of the front axle and the rear axle” is confusing for the same reason as advanced with regard to this limitation in claim 1.
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9-13 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2014/0124286, cited by applicant) in view of Lucas (US 2012/0098225), Bando et al. (US 2011/0208496) and Takenaka et al. (US 2018/0057050, to a different inventive entity, published 3/1/18; effectively filed 8/30/2016).
Hayashi teaches a system for a vehicle for nullifying one or more of lateral and longitudinal acceleration forces, the vehicle, system and constituent elements having been provided by respective steps of providing (e.g., at the time of construction or manufacture), including a provided chassis structure (overall, 20, 11, 17, etc.), which includes a provided occupant cell structure (11 in general) which may accommodate a standing or sitting occupant, the chassis structure including an upper link physical structure (31U) pivotally coupled to a first wheel assembly (12L) a second wheel assembly (12R) and the occupant cell (11, through 20, 21, 22), and a lower link physical structure (31D) pivotally coupled to the first wheel assembly, second wheel assembly and occupant cell with the lower link (31D) being coupled at a lower position and the upper link (31U) being coupled at a higher position (e.g., upper link 31U is connected to the upright vertical member 21 proximate a top end thereof; lower link 31D is connected to the upright vertical member 21 proximate a bottom end thereof), the upper and lower links defining a parallelogram, the links configured to translate in a lateral or transverse direction with respect to each other while maintaining the parallel nature, and resultantly leaning the first wheel assembly, second wheel assembly and occupant cell in unison (compare figures 3a, 3b), the wheel assemblies and occupant cell leanable with respect to a travel surface (18), the wheel assemblies operative to lean (via connections to 31U, 31D; compare figures 3a, 3b) and turn (via respective rotational axles), the occupant cell comprising one of a seated support (11a) and a standing support (11b) for “an occupant”, the structure configured to lean within an angular range with respect to a perpendicular to the travel surface, the cell structure configured to lean with active assistance of one or more actuation mechanisms (lean angle servo 25, steering servo 65) coupled to one or more controllers (46, 61), the controllers responsive to feedback from one or more sensors (44a-d, 54, 62, 63 including at least one acceleration sensor 44a, 44b; acceleration sensor data collected and processed at steps S1-S7, figure 7, that data used to operate the lean angle servo of the actuation mechanism at steps S21-S31, figure 11), the pivot point both virtually and literally located within the cell (¶¶0035, 0075, approximately coincident with the shaft (Lsh) of the actuation mechanism 25 proximate section 20 and mounting flange 22). 
The reference to Hayashi is discussed here-above, and does not specifically teach that the upper and lower links of the parallelogram translate with respect to one another parallel to the travel surface (e.g., due to the location of the wheel-end pivots being laterally inward from the wheel center axes as illustrated in figure 3). It is, however, notoriously old and well known to place the pivot points for the ends of the parallelogram links coincident with the central axis of the wheels of a tilting wheel assembly; for example: Lucas teaches that in the mounting of the upper and lower arms of a parallelogram linkage (40, 42, 44, 46) that it is well known to mount the external ends of the arms (to 70, 72) which mount the wheels and tires (114, 116; 124, 126) at an axis (axial lines figure 5) which is coincident with the centers of the respective wheel axes, with the result that pivoting the vehicle (compare figures 2, 3) results in the parallelogram of the upper and lower links being parallel to the travel surface (figures 2 and 3). Resultantly, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the location of the wheel end pivots of the parallel upper and lower links as initially taught by Hayashi  coincident with the central axes of the wheel assemblies, such as taught by the configuration of Lucas, for the purpose of simplifying the operational geometry of the pivot system and for maintaining a uniform ground clearance when the vehicle pivots, resulting in the ability to traverse a ground surface with inconsistencies without having to determine a tilt-based variation for ground clearance.
As regards the use of image data from a camera to provide vehicle tilt data; initially the reference to Hayashi as modified by Lucas provides acceleration sensors (e.g., Hayashi’s sensors 44a, 44b); and can control vehicle lean responsive to a suite of sensors (e.g., through operational steps S1-S7), however the reference does not specifically refer to the use of image data to provide inclination control. Bando et al. teach that in the field of vehicle frame control, it is well known in the measuring of vehicle tilt to determine vehicle attitude by using a camera and generated image as an alternative to an acceleration sensor (see, e.g., ¶0040). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the vehicle tilt data as initially obtained in Hayashi as modified by Lucas, as being measured by a camera and generated image, as expressly taught by Bando et al. to be an alternative to using an acceleration sensor, for the purpose of one or more of using the data from an extant camera (and/or a camera already being used to determine proximity to leading vehicles and/or road conditions) and/or using a sensing arrangement capable of determining vehicle attitude from a static condition, allowing improved control of vehicle tilt or inclination.
As regards the provision of the parallelogram links being present at both a front and rear axle (Claims 1 and 9): Initially the base reference to Hayashi, as modified above, illustrates a three wheeled vehicle, however the reference additionally anticipates that the vehicle may be provided in other configurations, one of which is a four-wheeled vehicle [¶0031, discussing alternate configurations: “Notably, the vehicle 10 may be a three-wheel vehicle which has two (left and right) front wheels and a single rear wheel, or a four-wheel vehicle which has two (left and right) front wheels and two (left and right) rear wheels.”]. The ordinary practitioner would initially recognize that where a pair of laterally spaced wheels are provided (as expressly specified by Hayashi with the phrase “two (left and right) front wheels and two (left and right) rear wheels”), that the parallelogram linkages would be necessary otherwise the leaning function would not be achieved. Resultantly, where the vehicle is provided as a four wheel vehicle (i.e., the alternative embodiment anticipated by Hayashi), it would be necessary to provide the parallelogram linkages and vertical members as taught by Hayashi at both front and rear axles, otherwise the vehicle would not be able to lean as disclosed by Hayashi. 
Resultantly: it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the vehicle taught by Hayashi as modified by Lucas and Bando et al. as a four-wheeled vehicle (a configuration positively disclosed by Hayashi) for the purpose of providing increased stability and a more stable ground-contacting stance, and where providing both a pair of front wheels and a pair of rear wheels, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the parallelogram linkages as taught by Hayashi and modified by Lucas and Bando et al. at both front and rear axles, in order to ensure that the vehicle can still actually lean, which is a taught operative condition of both the vehicles of Hayashi and Lucas. 
	Further still, Takenaka et al. provide a generalized teaching and/or a showing of documentary evidence that when providing a leaning vehicle (1) with an operator section (2) that can lean with vehicle motion, that it is well understood to provide a pivotal connection (e.g., at 8f, 8r) for both the front axle and rear axle, without which the operator section cannot properly lean. As such, additionally to the above, It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the vehicle taught by Hayashi as modified by Lucas and Bando et al. as a four-wheeled vehicle (as positively disclosed by Hayashi) for the purpose of providing increased stability and a more stable ground-contacting stance, and where providing both a pair of front wheels and a pair of rear wheels, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the parallelogram linkages as taught by Hayashi and modified by Lucas and Bando et al. at both front and rear axles, as supported by the teachings of Takenaka et al. that where a four wheel configuration is provided, it is well understood to provide a pivoting structure for both a front axle and a rear axle, in order to ensure that the vehicle can still lean, which is a taught operative condition of both the vehicles of Hayashi and Lucas.
As regards the limitation[s] of each of the first wheel assembly and the second wheel assembly comprises a steerable wheel at one or more of the front axle and the rear axle of the chassis structure (Claims 1 and 9): Initially, the base reference to Hayashi anticipates providing the front wheel of the illustrated embodiment as being steerable via handle bar 41a, angle sensor 62 and steering motor 65. In the instance of the vehicle being provided as a four wheel vehicle as discussed above, resultantly two forward wheel assemblies would be provided. To the extent that a non-steerable vehicle is not a desirable configuration for maneuverability, initially it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide one or more of the front and rear wheel assemblies taught by the base reference to Hayashi and modified by Lucas and Bando et al. as being steerable in a like manner for the purpose of ensuring that the steering capability of the vehicle is maintained if it is provided as a four wheel vehicle (without which steering capability, the vehicle would not actually be able to be directed in different directions). 
Additionally, Takenaka et al. teach that where a four wheel vehicle configuration is provided, it is well understood to provide either front (3f, 3f) or rear (3r, 3r) wheels as being steerable (front wheels steerable via assembly 30, connection rods 32, pivots 24; rear wheels steerable via assembly 43, connection rods 45, pivots 47; see ¶¶0078-0101). As such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide one or more of the front and rear wheel assemblies taught by the base reference to Hayashi and modified by Lucas as being steerable in a like manner as supported by the teachings of Takenaka et al. for the purpose of ensuring that the steering capability of the vehicle is maintained if it is provided as a four wheel vehicle (without which steering capability, the vehicle maneuverability would be compromised).
As regards actuation of the pivoting about an axis of rotation of the lower link: initially, the arrangement of Hayashi provides the lean servo (e.g., 25) at an upper link, the operation of the lean servo causing the rotation of the occupant cell structure with respect to the lower link at the pivotal connection of the lower link and the connection to the cell (see pivotal motion of 31D with respect to 21, e.g., in figure 3b as compared to 3a). As applicant has non-specifically claimed this limitation (i.e.: “rotating the occupant cell structure about a central axis of rotation of the lower link to initiate leaning…”), the reference to Hayashi is understood to provide this rotational function via the lean servo 25, since the application of turning force at the location of the servo provides the rotation of the cell structure about a central axis of the lower link.  
As regards claims 5 and 13: the reference to Hayashi as modified by Lucas, Bando et al. and supported by Takenaka et al. is discussed above and while teaching an angular range of lean (compare figures 3a, 3b), fails to specifically teach that the angular range is ±17º. It is well held that where a general range is disclosed, that it falls within the skill level of the ordinary practitioner to adjust and/or optimize the general range to a particular value for the purpose of optimizing the mechanism, function or operation. Here, Hayashi already teaches a range of lean which falls approximately within the range (note that a lean of greater than ±17º will have encompassed the claimed range when moving from a non-lean configuration, and that a lean of less than ±17º will fall “within” that range), but does not positively state the range value. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the lean range taught by Hayashi (as modified by Lucas, and Bando et al. and as supported by Takenaka et al.) as being within ±17º for the purpose of optimizing the amount of lean which the vehicle may attain, for example to ensure that a large proportion of driving circumstances which would benefit from lean correction can be accommodated, while balancing the need to limit the overall range the vehicle may lean such that it does not become unstable.
As regards claims 18, 19, 21 and 22: The initial teaching of Hayashi as modified by Lucas, Bando et al. and supported by Takenaka et al. places the pivot point being closely proximate the connection of the upper link and central shaft of the actuator 25 (see, e.g., ¶¶0035, 0075), where such a location would reasonably be seen as “between” the upper and lower links at least to the extent that an element coincident with one of a pair may be broadly “between” them as it is not beyond either one of the elements. To the extent that such an interpretation is not deemed to positively meet the limitation of the pivot being “between” the upper and lower links, a locating of the literal and/or effective or “virtual” pivot of the cabin portion along the length of a line connecting the upper and lower links (for example between the centers of the respective pivot connections of the links to the vertical member) is reasonably understood to constitute a routine modification undertaken by the ordinary practitioner to adjust the pivot location, and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to geometrically adjust the pivot location to a location “between” the upper and lower links by adjusting the geometry of the link connections, and/or the location which allows motion of the occupant cell (11) with respect to the main body section (20), for example with respect to the measured or calculated center(s) of gravity and/or mass of the vehicle in order to adjust the riding and/or traveling characteristics of the vehicle as experienced by the occupant/driver.
Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. As regards the combination of references of the prior art, applicant has asserted that “[e]xtending Hayashi to a four-wheeled vehicle, the parallelogram construct would be present at one axle, and a pair of follower wheels would be present at the other axle, without any corresponding parallelogram construct.” Initially, this statement is wholly speculative, and applicant offers no evidence in Hayashi that this is what is contemplated. Further, Hayashi expressly indicates that in the envisioned four-wheeled configuration the result would be “a four-wheel vehicle which has two (left and right) front wheels and two (left and right) rear wheels.” (Hayashi, ¶0031). The provision of laterally spaced wheels (“left and right” as expressly provided for by Hayashi) without a parallelogram linkage would result in a vehicle which cannot tilt. As such, the ordinary practitioner, recognizing that Hayashi intends a tilting vehicle, would reasonably adopt the tilt facilitating structure (i.e., the parallelogram arrangement including upper links connected to an upper end of an upright member and lower links connected to a lower end of the upright member), otherwise, the resulting vehicle would not tilt. As such, the modification is not in any way deemed unreasonable, considering that Hayashi teaches a tilting vehicle, expressly identifies a structure for accommodating the tilting as including a parallelogram link arrangement, and expressly identifies the four wheel arrangement as including laterally spaced wheels, which, if not provided with the parallelogram arrangement, would prevent the vehicle from tilting. 
Applicant has provided no evidence in support of the speculative statements made concerning the vehicle of Hayashi and its characteristics. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
Conclusion
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616